Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3: "of an Fe content to an Ni content" has two 'an's which appear to be typos. A possible correction would be "of a Fe content to a Ni content".
Claim 5: “wherein powder of the bronze alloy" appears to be missing an ‘a’. A possible correction would be “wherein a powder of the bronze alloy".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP-2007297675-A, see machine translation unless noted otherwise, hereinafter Kobayashi).
 claim 1, Kobayashi teaches a copper alloy for casting having excellent machinability, exhibiting excellent machinability, and pressure resistance ([0001]). Kobayashi further teaches a broad range composition ([0010]-[0011], [0023]) which overlaps the claimed ranges of Sn, Bi, Ni, Fe and Cu and impurities; and encompasses the claimed range of S. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
In the table below, the compositional limitations of the instant claim and Kobayashi broad range are presented.

Instant Claim 1
Kobayashi Broad Range
Composition (wt.%):


Sn
8 to 15
10 or less (excluding 0)
Bi
0.5 to 5.0
3.5 or less
Ni
0.5 to 5.0
3.0 or less (not including 0)
S 
0.08 to 1.2
0.05 to 1.5
Fe
0.5 to 6.0
0.5 or less (not including 0)
Cu and inevitable impurities
Balance 
Balance 


Kobayashi is silent with regards to the limitation of “the bronze alloy has a eutectoid structure in which a fine flaky copper-tin-based intermetallic compound precipitates in the α-copper and an iron-nickel-based intermetallic compound and a copper-iron-based sulfide complex are dispersed”. However, Kobayashi appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches a broad process of melting and casting into shell sand molds ([0043]) which overlap the methods of Kobayashi of producing a casting using the copper alloy methods such as sand casting, mold casting, centrifugal casting, and precision casting ([0026]).

Regarding claim 3, Kobayashi is silent on a mass ratio of Fe/Ni. However taking the ratio of the broad ranges of Kobayashi of Fe and Ni yields a Fe/Ni ratio of 0.167 or greater which encompasses the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al. (US-20110027612-A1, hereinafter Funaki) and further in view of Hirai et al. (JP-2010150649-A, see machine translation unless noted otherwise, hereinafter Hirai). 
Regarding claim 1, Funaki teaches a bronze alloy with superior abrasion resistance and
its production method thereof, and a sliding member using the same ([0001]). Funaki further teaches a broad range composition ([0055], [0059]) which encompasses the Bi claimed range; and has the same ranges as the claimed ranges of Sn, Ni, and S.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Funaki does not explicitly teach the balance being Cu and inevitable impurities, however it is implicitly taught by Funaki since Funaki teaches that Cu is a main 
In the table below, the compositional limitations of the instant claim and Funaki broad range are presented.

Instant Claim 1
Funaki Broad Range
Composition (wt.%):


Sn
8 to 15
8 to 15
Bi
0.5 to 5.0
0.5 to 7.0
Ni
0.5 to 5.0
0.5 to 5.0
S 
0.08 to 1.2
0.08 to 1.2
Fe
0.5 to 6.0
---
Cu and inevitable impurities
Balance 
(bronze alloy)
Cu
---
a main constituent


Funaki is silent on adding Fe. Hirai teaches a copper alloy used for sliding members ([0001]) with Sn as the second main component with 3 to 16 wt.% Sn, 0.3 to 6.0 wt.% Fe, and 0.3 to 3.0 wt.% S ([0014]). Hirai further teaches Fe is required in this range to improve the slidability of the copper alloy ([0020]).
It would have been obvious to one of ordinary skill in the art at the date of filing to have modified the bronze alloy of Funaki by adding  Fe as taught by Hirai ([0014], [0020]), because Hirai teaches that Fe improves sliding properties when included in a similar bronze ([0014]).   
With regards to the limitation “the bronze alloy has a eutectoid structure in which a fine flaky copper-tin-based intermetallic compound precipitates in the α-copper and an iron-nickel-based intermetallic compound and a copper-iron-based sulfide complex are dispersed”, Funaki 
Funaki appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches a broad process of melting and casting ([0043]) which overlap the broad casting method of Funaki ([0056]). 
The iron-nickel-based intermetallic compound and a copper-iron-based sulfide dispersed complex structure would have naturally flowed from modified Funaki since the composition of the modified bronze alloy overlaps the compositional limitations; and the method of processing being casting ([0056]) overlaps the instant method ([0043]). The same composition as claimed used for substantially similar processing would be reasonably expected to have had the claimed features.
Regarding claim 2, modified Funaki has 0.3 to 6.0 wt.% Fe which overlaps the claimed range. 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Regarding claim 3, Funaki is silent on a mass ratio of Fe/Ni. However taking the ratio of the broad ranges of modified Funaki of Fe and Ni yields a Fe/Ni ratio of 0.6 to 1.2 which overlaps the claimed range. 

Regarding claim 4, Funaki further teaches that the bronze alloy of the present invention can be used as a material for a sliding member's sliding surface ([0021]) which meets the limitation.
Regarding claim 5, Funaki further teaches that the bronze alloy can be bonded to a sliding surface made of iron ([0021]) which meets the limitation.
Regarding claim 6, Funaki further teaches that bronze alloy can be applied to powder metallurgy ([0065]) and that the bronze alloy can be bonded to a sliding surface made of iron ([0021]). 
It would be obvious to one of ordinary skill in the art to take the bronze alloy in powder form and apply it to a sliding surface made of iron, as Funaki teaches both a powder form of the alloy and bonding the alloy to a sliding surface made of iron. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,900,721 (‘721) in view of Hirai. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘721 is the post examination patent of Funaki (US-20110027612-A1). Claims 1-3 of ‘721 teach an overlapping in composition and sliding member in further view of the Fe teachings of Hirai. Claims 1-4 of the instant application are rejected for the same reasons as the 103 rejection as stated above in over Funaki in further view of Hirai. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motooka et al. (JP-2001107162-A) contains a sintered bronze with sliding characteristics and overlapping compositional ranges. 
Nakajima et al. (JP-2002302722-A) contains a broad overlapping compositional range of a cast sliding member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734